DONOVAN, Judge
(dissenting):
I find the plea improvident and dissent. In order to avoid misunderstandings arising from guilty pleas prompted by express or implied pretrial agreements, this Court suggested an inquiry format in United States v. Williamson, 4 M.J. 708 (N.C.M.R.1977). If military judges followed that procedure, it would satisfy the standards on pretrial agreement inquiries set by the Court of Military Appeals in United States v. Green, 1 M.J. 453 (C.M.A.1976), United States v. Elmore, 1 M.J. 262 (C.M.A.1976), and United States v. King, 3 M.J. 458 (C.M.A.1977). Its use here could have uncovered the misunderstanding which prompts this appeal.
In this case, the military judge failed to ask the accused if he believed that he had a pretrial agreement with the convening authority. This question is the first of seven matters which Williamson, supra at 710, addressed in the suggested procedure. By affidavit, appellant now swears that not only did there exist a verbal agreement among himself, his defense counsel and the convening authority as to the sentence conditions, but that his defense counsel had arranged it, albeit the agreement was never committed to writing because of the convening authority’s busy schedule and appellant’s desire to go to trial. The Government contends that the convening authority merely signalled a readiness to enter into a future agreement without consummating one. I resolve the doubt favorably to appellant. The majority perceive inconsistency on appellant’s part as to the disposition of Charge V. Examination of both affidavits reveals, however, that the appellant understood non-pursuit of Charge V to have been a fine-tuning of the unwritten agreement, negotiated just prior to trial, and that his counsel “advised” him of his expectations in that regard. Certainly the convening authority’s personal visit to the defense counsel’s office on the morning of trial was so unusual an event as to lead an accused to believe in the existence of an unwritten agreement.
The convening authority approved appellant’s sentence without modification. The supervisory authority on 1 September 1978 took similar action, noting that the “sentence to confinement at hard labor was deferred effective upon commencement of excess leave on 26 June 1978 and until completion of appellate review unless sooner rescinded.” The original of appellant’s form request entitled “Application for deferment of sentence to confinement in connection with appellate leave” is attached to the record of trial and is dated 19 May 1978. It was endorsed, as approved, by his company commander, on 6 June 1978. Sentence was adjudged 11 May. Since deferment was effective 26 June, appellant served some 46 days of post-trial confinement. The verbal agreement appellant claims existed was that “in return for my guilty plea all of confinement time in excess of thirty days would be dismissed and in thirty days I would be released from confinement and placed on appellate leave.” Appellant’s willingness to go to trial without a formal pretrial agreement seems to have cost him 16 days further confinement. Whatever the delay in obtaining a written pretrial agreement, appellant would have been in continued pretrial confinement. Certainly *684preparation of the agreement would have required one day at a minimum. Accordingly, appellant believes his unexposed pretrial agreement caused him to suffer 15 (or less) days of added post-trial confinement than he had been led to expect.
The pleas seem clearly provident on the gravamen of the offenses; improvidency arises solely as to the sentencing conditions which prompted, the pleas. Since such agreements are indivisible, however, I reluctantly conclude that the plea was improvident, the judge’s inquiry having been inadequate, substantially contributing to the appellant’s claim of injustice which we now face.
This case is doubly distinguishable from United States v. Myles, 7 M.J. 132 (C.M.A.1979): this appellant complains of noncompliance with the sub rosa terms and this judge’s inquiry as to the existence of any agreement was not made to both counsel but to the defense counsel alone without any confirming question to the appellant himself. I would set aside the findings and sentence and order a rehearing.